Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Amendment
The amendment filed June 6, 2022 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the claims have overcome the objection to the specification previously set forth in the Final Office Action mailed March 28, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 has a limitation, “wherein the cause information output by the output device further indicates the first process”, which is not supported by the original disclosure and thus constitutes a new matter. While Paragraph [0087] of the original specification provides a related disclosure, that is, “After the reception unit 14 receives an input for cancelling the execution of a predetermined process (first process) caused by the state of the object (first object), the monitoring unit 11 may monitor the object (first object) using the output of the sensor thereafter and detect a predetermined motion performed by the object (first object). Then, in accordance with detection of the predetermined motion, the monitoring unit 11 cancels "cancellation of execution of the predetermined process (first process)". For example, in accordance with the detection, the monitoring unit 11 changes the content in the column of the presence or absence of cancellation input in the registration information (example: Fig. 3) corresponding to the object  (first object) into the content indicating that the cancellation input is not received.”, it does not provide that the cause information output indicates the first process. It is noted that the cause information output may be related to the first process but does not indicate the process. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170361853A1 to Nagy et al. (hereinafter, Nagy) in view of US 10017105 B2 to Onica.
Regarding claim 1, Nagy discloses: an in-vehicle device comprising: a monitoring unit that recognizes an object and a state of the object on a basis of an output of a sensor mounted in a vehicle; a generation unit that generates a first process information for causing the vehicle to execute a first process in accordance with a recognition result of the monitoring unit; a control unit that causes an output device to output cause information indicating at least one of the object or the state which is a cause of the first process while or before the vehicle executes the first process on a basis of the first process information; {Nagy, Fig. 1, paragraph [0017]: the autonomous vehicle control system 100 includes an electronic controller 105, vehicle control systems 110, sensors 115, a GNSS (global navigational satellite system) system 120, and a human machine interface (HMI) 125. the electronic controller 105 controls the vehicle control systems 110, the sensors 115, the GNSS system 120, and the HMI 125 by transmitting control signals or instructions to these devices and systems / paragraph [0018]: The electronic controller 105 includes an electronic processor 145 (e.g., a microprocessor, application specific integrated circuit, etc.), a memory 150, and an input/output interface 155 / paragraph [0019]: The input/output interface 155 transmits and receives information [cause information indicating the first process and at least one of the object or the state which is a cause of the first process while the vehicle is executing the first process] from devices external to the electronic controller 105 (e.g., over one or more wired and/or wireless connections), such as the vehicle control systems 110, the sensors 115, the GNSS system 120, and the HMI 125. The input/output interface 155 receives user input, provides system output, or a combination of both / abstract: the electronic processor is also configured to display, via the human machine interface, a maneuver notification before performing the autonomous maneuver. The electronic processor is further configured to control the autonomous vehicle to perform the autonomous maneuver [before the vehicle executes the first process on a basis of the first process information]./ In summary, the electronic controller 105 functions as the monitoring unit by receiving data from the sensors 115, as the generation unit by controlling the vehicle control systems 110 [generating process information is an inherent function of a control system], and as the control unit by sending cause information via the input/output interface 155 (output device)}.
Nagy does not explicitly disclose: a reception unit that receives an input for changing the recognition result of the monitoring unit while or before the vehicle executes the first process on a basis of the first process information. 
Onica remedies this and teaches in in claim 1: a processing unit coupled directly or indirectly to the sensor and the user interface, wherein the processing unit is configured to obtain object information about an object in the surroundings that was detected and recognized from the sensor data [the recognition result of at least one of the object or the state which is the cause of the process], to produce the user information comprising a query to the user about whether or not the object was correctly detected or recognized, to produce an adapted parameter by changing a current parameter in response to and dependent on the acquired user input [an input for changing the recognition result] comprising a user reply to the query, and to provide the adapted parameter to the driver assistance system to perform a driver assistance function / in claim 9: the processing unit is further configured to present the user information further comprising a question about an action performed by the driver assistance system to the user via the user interface and to acquire from the user interface the user input further comprising a user feedback in relation to the action performed by the driver assistance system.  
Nagy in view of Onica further teaches: wherein, in case that the reception unit receives the input while or before the vehicle executes the first process on a basis of the first process information, the generation unit generates another process information, which is different from the first process information, for causing the vehicle to execute another process, which is different from the first process, in accordance with the recognition result changed on a basis of the input, wherein a process being or to be executed by the vehicle is changed from the first process to the another process according to the input. {Onica, claim 1, col. 1, line 66- col. 2, line 10: A vehicle control system for a vehicle having a number, i.e. one or more, of driver assistance systems, comprising a number, i.e. one or more, of sensors configured to acquire sensor data about surroundings of the vehicle, a user interface configured to display user information and acquire user input from a user, and a processing unit coupled to the sensors and the driver assistance systems and the user interface, wherein the processing unit is configured to provide one or more adapted parameters to the driver assistance systems based on acquired user input in relation to sensor data and/or one or more actions performed by the driver assistance systems. [it is noted that adapted parameters will cause the driver assistance system to perform different actions.] / col. 2, lines 45-49: The term “parameters” in this context refers to parameters of e.g. a model used by algorithms of driver assistance systems to model relevant scenarios. The parameters are hence tuned online and the new values are then used by driver assistance systems.  / Nagy, Fig. 1, paragraphs [0017], [0018]: [it is implied that the electronic controller 105 as the generation unit generates a process information in which the process is changed [another process information, which is different from the first process information] in response to human machine interface 125 as a reception unit] / paragraph [0026]: the electronic controller 105 generates and displays a maneuver notification 200 [the process] using the HMI 125, the maneuver notification 200 indicates the autonomous maneuver which the autonomous vehicle 102 will perform as a result of a detected driving condition. FIGS. 2A-2D illustrate exemplary embodiments of maneuver notifications 200 in which the driving condition is a slower vehicle blocking the lane in front of the autonomous vehicle 102 [object or the state which is a cause of the process] and the autonomous maneuver is a lane change into a left lane [the process]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user query feature of Onica with the described invention of Nagy in order to receive feedback of user regarding whether object or state are correctly recognized by sensor thereby enabling a changed control [execute another process] depending on the feedback result.
	Similar logic applies to claims 11, 12.
Regarding claim 2, which depends from claim 1, Nagy further teaches:
further comprising: an output unit that outputs the first process information to a vehicle control device that controls the vehicle {Nagy, Fig. 1, paragraph [0019]: The input/output interface 155 transmits and receives information [the first process information] to the vehicle control systems 110 [vehicle control device]}. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle control system Nagy with the described invention of Nagy in view of Onica in order to execute vehicle control.
Regarding claim 3, which depends from claim 1, Nagy further teaches:
wherein the control unit causes the output device to output one or a plurality of pieces of the cause information which is the cause of the process and, corresponding to one or each of the plurality of pieces of cause information, the reception unit receives an input for changing the process caused by each {Nagy, Figs. 3B, 2C, paragraphs [0017], [0035], [0030] : the electronic controller 105 functions as a control unit by sending cause information via the input/output interface 155 [output device]); overhead view 300 [the cause information] is displayed on the touch-screen 235 (e.g., in a center console of the autonomous vehicle 102) by the electronic controller 105 using the HMI 125. The overhead view 300 illustrated in FIG. 3B includes a first vehicle graphic 305 indicating the position of the autonomous vehicle 102 and a plurality of second vehicle graphics 310 indicating the positions other vehicles [one or a plurality of pieces of the cause information which is the cause of the process]; the display maneuver button 240 is selected when force is applied within an area of the touch-screen 235 defined by the display maneuver button 240 [receives an input]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the touch-screen of Nagy with the described invention of Nagy in view of Onica in order to display information and receive user input.
Regarding claim 9, which depends from claim 1, Nagy further discloses:
wherein the reception unit receives an input for changing the state of the object determined by the monitoring unit and, on whereon on a basis of the input for changing of the state of the object, the generation unit generates process information in which the process is changed {Nagy, paragraph [0024]: the HMI 125 provides input mechanisms, such as a button, a touch-screen display having menu options, voice recognition, etc., for receiving inputs from the driver that may be used by the electronic controller 105 to control the autonomous vehicle 102}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate HMI of Nagy with the described invention of Nagy in view of Onica in order to receive user input. 
	Regarding claim 13, which depends from claim 1, Nagy further discloses: wherein the cause information output by the output device further indicates the first process {Nagy, paragraphs [0017], [0018], [0019]} .  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output device of Nagy so that the output device outputs information indicating the process together with the cause information in order to help a driver understand the driving situation more easily. 
Claims 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over as Nagy in view of Onica applied to claim 1 above, and in view of US20130018549A1 to Kobana et al. (hereinafter, Kobana), which was cited by applicant.
Regarding claim 4, which depends from claim 1, Nagy further teaches: wherein the control unit causes the output device to output one or a plurality of pieces of the cause information which is the cause of the vehicle stopping, and, wherein corresponding to one or each of the plurality of cause information, the reception unit receives an input for changing the process {Figs. 3B, 2C, paragraphs [0017], [0035], [0030]}.
Nagy does not teach that the process is stopping of a movement of the vehicle and the input is for cancelling stopping of the vehicle. Kobana teaches a vehicle device that stops automatically a running vehicle, (paragraph [0001]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed Invention to incorporate the automatic stopping feature of Kobana with the described invention of Nagy in view of Onica in order to implement stopping operation as one of the processes performed by the in-vehicle device.
Regarding claim 5, which depends from claim 1, Kobana teaches: 
wherein, when an input for cancelling the first process caused by a state of a first object is received by the reception, the generation unit generates process information for stopping execution of the first process {Kobana, claim 6: an override to the process is permitted [generates process information for stopping execution of the first process] when the cancel command input portion receives the driver's command of cancelling [an input for cancelling a first process caused by a state of a first object is received by the reception unit] after a start of the execution of the process, wherein the device determines whether to permit the override to the process}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the manual cancelling and cancelling validation feature of Kobana with the described invention of Nagy in view of Onica in order to provide option for manual override.
Regarding claim 6, which depends from claim 5, Kobana further teaches:
wherein, when a predetermined motion of the first object is detected by the monitoring unit after an input for cancelling the first process caused by a first state of the first object is received by the reception unit, the generation unit generates process information for causing the vehicle to execute the first process again {Kobana, Fig. 1A, paragraph [0042], claim 6: a driver condition recognition portion 40 [detection by monitoring] for monitoring the condition of a driver [predetermined motion of the first object]; when the cancel command input portion [reception unit] receives the driver's command of cancelling after a start of the execution of the process, wherein the device determines whether to permit the override to the process [when a predetermined motion of the first object is detected, the first process is caused to be executed again]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cancelling validation feature of Kobana with the described invention of Nagy in view of Onica and Kobana in order to validate a manual override.
Regarding claim 7, which depends from claim 1, Kobana teaches:
wherein, even when an input for cancelling the first process caused by a state of a first object is received by the reception unit, in a case where another state of the object as a cause of the first process remains, the generation unit generates process information for continuing the first process {Kobana, claim 6: when the cancel command input portion [reception unit] receives the driver's command of cancelling after a start of the execution of the process, wherein the device determines whether to permit the override to the process [considering another state of an object is implied]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cancelling validation feature of Kobana with the described invention of Nagy in view of Onica and Kobana in order not to depend only on manual override but to still consider another cause of process.
Regarding claim 8, which depends from claim 7, Kobana further teaches:
wherein, when a predetermined motion of the first object is detected by the monitoring unit after the input for cancelling the first process caused by the state of the first object is received by the reception unit, the generation unit generates process information for causing the state of the first object to be the cause of the first process again {Kobana, Fig. 1A, paragraph [0042], claim 6: a driver condition recognition portion 40 [detection by monitoring] for monitoring the condition of a driver [predetermined motion of the first object]; when the cancel command input portion [reception unit] receives the driver's command of cancelling after a start of the execution of the process, wherein the device determines whether to permit the override to the process [when a predetermined motion of the first object is detected, the first process is caused to be executed again]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cancelling validation feature of Kobana with the described invention of Nagy in view of Onica and Kobana in order to validate a manual override.
Regarding claim 10, which depends from claim 1, Kobana discloses:
further comprising: a determination unit that determines monitoring accuracy of the monitoring unit, wherein the reception unit stops receiving an input for changing the process when the monitoring accuracy is high {Kobana, claim 6, paragraph [0010]: the cancel command input portion [reception unit] receives the driver's command of cancelling [input for changing the process]; ensuring to keep the vehicle stopped by omitting the intention confirmation process [stops receiving an input for changing the process when the monitoring accuracy is high] will improve the safety of the vehicle unless it is not under other conditions where the safety could be much ensured [monitoring accuracy of the monitoring unit is high]}.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intention confirmation omitting feature of Kobana with the described invention of Nagy in view of Onica in order not to allow manual intervention if the monitoring accuracy is high enough.

Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. In response to Applicant's arguments that the cited references, Nagy and Onica do not teach the amended claims 1, 11, 12, for the claimed invention related to the added limitation, “while or before the vehicle executes the first process on a basis of the first process information”, 103 rejections are rewritten with rejecting reasonings for the amended limitations further citing relevant disclosures from Nagy and Onica. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661